Citation Nr: 1632190	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for stomach ulcers, including as secondary to an acquired psychiatric disorder, to include PTSD.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2008 rating decision by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and service connection for stomach ulcers, to include as secondary to PTSD.  He perfected a timely appeal to that decision.  

In March 2013, the Board remanded the case for additional evidentiary development and consideration.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in May 2015.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additional evidence has been associated with the Veteran's claims file following the issuance of the most recent supplemental statement of the case (SSOC).  Only some of this evidence was submitted with a waiver of initial review by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  With regard to the evidence associated with the claims file without such a waiver, this evidence essentially duplicates evidence already of record.  As such, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as done below.  

The Board notes that the issue of entitlement to increased ratings for diabetes mellitus has been appealed to the Board and such issue has been certified on appeal; however, the Veteran requested a Board hearing which has not yet been scheduled.  As such, this issue will not be addressed in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran maintains that service connection is warranted for PTSD which he believes he developed as a result of his service.  The Veteran claims PTSD as a result of his service in Korea on the DMZ.  He also maintains that he has stomach ulcers secondary to his PTSD.  

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court or Board is not complied with, the Board itself errs in failing to insure compliance.  Id.   at 270-71. 

A.  S/C-Acquired psychiatric disorder, to include PTSD.

When the case was before the Board in March 2013, it was determined the April 2012 VA psychiatric examination was inadequate for rating purposes.  Significantly, following the examination, the examiner indicated that the Veteran had not been diagnosed with PTSD, and his only psychiatric diagnosis was depression, diagnosed by his treating VA psychiatrist.  The examiner stated that there was no PTSD diagnosis and he was unable to diagnose PTSD.  The VA examiner also stated that, due to the results of objective psychological testing completed during his examination, the Veteran exaggerated or even fabricated some symptoms.  The examiner concluded that he was unable to assert that the depressive symptoms for which the Veteran was treated are as likely as not caused by his military service.  The Board found that the examiner gave no rationale for those findings.  

In March 2013, the Board remanded the case to the RO for further development, to include providing the VA with an appropriate VA examination.  The RO was directed to provide the Veteran a VA psychiatric examination in order to determine the nature and etiology of the claimed psychiatric disorders.  The Board asked the examiner to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in service claimed event.  If an acquired psychiatric disability other than PTSD was diagnosed, the examiner was asked to opine whether it was at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service or was otherwise causally related to the Veteran's service.  The Board stated that, if the examiner was unable to provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale; in so doing, the examiner was directed to explain whether the inability to provide a more definitive opinion was the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

In compliance with the March 2013 Board remand, the Veteran was afforded another VA examination in January 2014.  Following that examination, the VA examiner stated that the Veteran met the criteria for diagnosis of anxiety disorder NOS, but he did not currently meet the criteria for a diagnosis of PTSD.  The examiner stated "it would require this evaluator to resort to use of speculation to determine if mental condition is due to military service.  This is because of the number of years lapsed since military service and report of symptomology or treatment."  

Opinions that an opinion cannot be offered without resort to speculation amount to non-evidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2015).  Such statements from physicians are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  A remand by the Court of Appeals for Veterans Claims or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the above, the Board finds that, without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the January 2014 VA examination is inadequate and a new VA examination is in order.  Therefore, the development requested as part of the March 2013 remand order is incomplete and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  The Board must again remand this claim for these actions to be accomplished.  Id.  at 271.  

B.  S/C-Stomach ulcers, secondary to PTSD.

Lastly, the Court noted the Veteran's claim for stomach ulcers is inextricably intertwined with his claim for an acquired psychiatric disorder inasmuch as he is alleging the stomach ulcers is secondary to (i.e., proximately due to, the result of, or aggravated by) the psychiatric disorder, in turn requiring that he first establish his underlying entitlement to service connection for the psychiatric disorder.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (on direct appeal the Court may determine that the claim is so inextricably intertwined with matters still pending before VA that it should also be remanded); see also Gurley v. Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  And, if service connection for a psychiatric disorder is granted, a medical opinion would also be needed to determine whether his stomach ulcers was caused or aggravated by his psychiatric disorder.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1998).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his psychiatric disorders.  After the Veteran has signed the appropriate releases, those records not already associated with the record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After the above development has been completed, the Veteran should be afforded a VA psychiatric examination.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to include to PTSD, as a result of his military service or any incident therein.  

If PTSD is diagnosed at any time during the course of the appeal, the examiner must identify the stressor or stressors upon which the diagnosis is based.

A complete rationale must be given for each opinion expressed, and the bases for all conclusions should be clearly set forth.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

3.  If it is determined that service connection for a psychiatric disorder is warranted, a medical examination and opinion should be provided as to whether the Veteran has stomach ulcers that is caused or chronically worsened by the psychiatric disorder.  The examiner must address both causation and aggravation.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the stomach condition prior to aggravation by the psychiatric condition.

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran should be given opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



